DETAILED ACTION  
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
EXAMINER’S AMENDMENT
2.      An examiner’s amendment to the record appears below. Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.       Authorization for this examiner’s amendment was given in a telephone interview with Ava H. Billimoria, Attorney for Applicant, on 4/01/2021, amended claims 1, 4, 9, 11, 16, and 19; canceled claims 2 and 14; and added claims 21-22.

          In the Claim:
1. (Currently Amended) A system for predicting that a triggered lightning strike upon an aircraft is imminent, the system comprising: 
an antenna for collecting an RF signal mounted to an exterior of the aircraft; 
a static database storing data indicating a correlation between a static signal and a precipitation static signal that accumulates upon the exterior surface of the aircraft;
one or more processors; and 
a memory coupled to the one or more processors, the memory storing data into a database and program code that, when executed by the one or more processors, causes the system to: 

receive a non-filtered and amplified form of the RF signal collected by the antenna, wherein the non-filtered and amplified form of the RF signal retains both a static component and the signal component of the RF signal; 
determine a difference between the filtered and amplified form of the RF signal and the non-filtered and amplified form of the RF signal, wherein the difference is [[a]]the static signal; and 
determine that the triggered lightning strike upon the aircraft is imminent based on the precipitation static signal being equal to or greater than a threshold voltage, wherein the threshold voltage represents a voltage at which lightning has historically struck the aircraft.
2. Canceled
3. (Previously presented)  The system of claim 1, further comprising a database storing data indicative of a plurality of operational parameters of the aircraft, wherein the plurality of operational parameters indicate a rate, a magnitude, and a location of the static signal and instances of triggered lightning strikes that occur during operation of the aircraft.  
4. (Currently Amended) The system of claim 3,   
5. (Previously presented) The system of claim 1, wherein the system determines the triggered lightning strike upon the aircraft is imminent based on analyzing historical behavior of a real-time precipitation static signal when one or more triggered lightning strikes have struck the aircraft in the past, and the real-time precipitation static signal is based on the static signal.  
6. (Previously presented) The system of claim 1, wherein the system generates an indication signal in response to determining the triggered lightning strike upon the aircraft is imminent.  
7. (Previously presented) The system of claim 6, further comprising a user interface that generates a visual or audible warning in response to receiving the indication signal.
8. (Previously presented) The system of claim 1, further comprising a first amplifier that receives the RF signal collected by the antenna, wherein the first amplifier creates an unfiltered amplified signal based on the RF signal collected by the antenna.
9. (Currently Amended) The system of claim 8, further comprising a second amplifier that receives a fixed output intermediate frequency signal based on the unfiltered amplified signal, 
10. (Previously presented) The system of claim 1, wherein the antenna is used for at least one other application related to operation of the aircraft.
system of the aircraft comprising: 
an antenna mounted to an exterior of the aircraft for collecting an RF signal;
a static database storing data indicating a correlation between a static signal and a precipitation static signal that accumulates upon the exterior surface of the aircraft;
one or more processors; and 
a memory coupled to the one or more processors, the memory storing data into a database and program code that, when executed by the one or more processors, causes the system to: 
receive as input a filtered and amplified form of the RF signal collected by the antenna, wherein the filtered and amplified form of the RF signal retains a signal component of the RF signal; 
receive a non-filtered and amplified form of the RF signal collected by the antenna, wherein the non-filtered and amplified form of the RF signal retains both a static component and the signal component of the RF signal; 
determine a difference between the filtered and amplified form of the RF signal and the non-filtered and amplified form of the RF signal, wherein the difference is [[a]]the static signal; and 
determine that the triggered lightning strike upon the aircraft is imminent based on the precipitation static signal being equal to or greater than a threshold voltage, wherein the threshold voltage represents a voltage at which lightning has historically struck the aircraft.

13. (Previously presented) The aircraft of claim 11, wherein the antenna is used for at least one other application related to operation of the aircraft.
14. Canceled

15. (Previously presented) The aircraft of claim 11, further comprising a database storing data indicative of a plurality of operational parameters of the aircraft, wherein the plurality of operational parameters indicate a rate, a magnitude, and a location of the static signal and instances of triggered lightning strikes that occur during operation of the aircraft.
16. (Currently Amended) A method for predicting a triggered lightning strike upon an aircraft, the method comprising: 
collecting an RF signal by an antenna mounted to an exterior of the aircraft; 
storing data, by a static database, indicating a correlation between a static signal and a precipitation static signal that accumulates upon the exterior surface of the aircraft;
receiving, by a computer, a filtered and amplified form of the RF signal collected by the antenna, wherein the non-filtered and amplified form of the RF signal retains both a signal component of the RF signal; 
receiving, by the computer, a non-filtered and amplified form of the RF signal collected by the antenna, wherein the non-filtered and amplified form of the RF signal retains both a static component and the signal component of the RF signal; 
the static signal; and 
determining, by the computer, that the triggered lightning strike upon the aircraft is imminent based on the precipitation static signal being equal to or greater than a threshold voltage, wherein the threshold voltage represents a voltage at which lightning has historically struck the aircraft.
17. (Previously presented) The method of claim 16, further comprising generating an indication signal in response to determining the triggered lightning strike upon the aircraft is imminent.  
18. (Previously presented) The method of claim 17, further comprising generating a visual or audible warning by a user interface in response to receiving the indication signal.
19. (Currently Amended) The method of claim 16, further comprising determining the triggered lightning strike is imminent based on a real-time precipitation static signal being equal to or greater than a threshold voltage
20. (Previously presented) The method of claim 16, further comprising determining the triggered lightning strike is imminent based on analyzing behavior
of a real-time precipitation static signal prior to one or more triggered lightning
strikes that have historically struck the aircraft in the past, wherein the real-time precipitation static signal is based on the static signal.

22. (New) The method of claim 19, wherein the threshold voltage represents a voltage at which lightning has historically struck the aircraft, and the real-time precipitation static signal is based on the static signal.  
The Examiner’s amendment has been made in order to place the application in
a condition for allowance.	 
Allowable Subject Matter 
4.	Claims 1, 3-13, and 15-22 are allowed. The following is an examiner's statement of reasons for allowance:
In regards to the independence Claims 1, 11, and 16, the claims are allowed because the closest prior art, Markson, Anway, and Jantunen, either singularly or in combination, fail to anticipate or render the obvious “a system of an aircraft includes a static database storing data indicating a correlation between a static signal and precipitation static signal that accumulates upon the exterior surface of the aircraft” as recited in the above claims, in combination with all other limitations in the claim and defined by applicant.  
Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863